 


109 HRES 446 IH: Recognizing Space Shuttle Commander Eileen Collins, Mission Specialist Wendy Lawrence, and the contributions of all other women who have worked with NASA in preparing for the launch of Space Shuttle Discovery on STS–114.
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 446 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mrs. Maloney submitted the following resolution; which was referred to the Committee on Science 
 
RESOLUTION 
Recognizing Space Shuttle Commander Eileen Collins, Mission Specialist Wendy Lawrence, and the contributions of all other women who have worked with NASA in preparing for the launch of Space Shuttle Discovery on STS–114. 
 
Whereas NASA was created in 1958 under President Eisenhower and has, since then, accomplished great things in the fields of science, technology, and aerospace exploration; 
Whereas women have worked since the 1960’s for the right to play a vital role in NASA’s missions in outer space; 
Whereas after more than twenty years of waiting, the first American woman, Sally Ride, flew in outer space in 1983 aboard the Space Shuttle Commander; 
Whereas in 1984, Kathryn Sullivan became the first American woman to perform a space walk aboard the Space Shuttle Challenger during mission STS-41; 
Whereas in 1986, Christa McAuliffe, who was to be the first teacher and civilian in space after being picked from over 11,000 applicants, and Mission Specialist Judith Reznick were killed aboard the space shuttle Challenger just 73 seconds after lift-off during mission STS-51L; 
Whereas in 1992, Mae Jemison became the first African-American woman to fly in outer space aboard the Space Shuttle Endeavor during mission STS-47; 
Whereas Shannon Lucid set the world record for the amount of time spent living and working in space aboard the Russian Mir space-station for over 6 months in 1996; 
Whereas in 1999, Eileen Collins became the first woman to command a space mission when Space Shuttle Columbia deployed the Chandra X-Ray Observatory; 
Whereas in 2003, Mission Specialists Kalpana Chawla and Laurel Clark were killed aboard the Space Shuttle Columbia on reentry during mission STS-107; 
Whereas we await America’s Return to Flight with the lift-off of Space Shuttle Discovery on STS-114 with Eileen Collins commanding and Wendy Lawrence as Mission Specialist; and 
Whereas great strides have been made in the Space Shuttle and International Space Station era to increase the number and prominence of women serving in the NASA Astronaut Corp, thereby giving us hope for the future of American women in space, including Ellen Baker, Yvonne Cagle, Tracy Caldwell, Mary Cleave, Catherine Coleman, Eileen Collins, Jan Davis, Bonnie Dunbar, Anna Fisher, Linda Godwin, Joan Higginbotham, Kathryn Hire, Marsha Ivins, Janet Kavandi, Wendy Lawrence, Shannon Lucid, Sandra Magnus, Megan McArthur, Pamela Melroy, Barbara Morgan, Lisa Nowak, Karen Nyberg, Ellen Ochoa, Heidemarie Sefanyshyn-Piper, Nicole Scott, Janice Voss, Peggy Whitson, Sunita Williams, and Stephanie Wilson: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes Space Shuttle Commander Eileen Collins, Mission Specialist Wendy Lawrence, and the contributions of all other women who have worked with the National Aeronautics and Space Administration in preparing for the launch of the Space Shuttle Discovery on STS-114; and 
(2)celebrates the many achievements of women in the National Aeronautics and Space Administration and wishes good luck to Commander Collins and the rest of her crew.  
 
